Citation Nr: 1209693	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU benefits).  The Board finds this appeal must again be remanded as the RO failed to comply with the Board's January 2011 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, service connection is in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy of the hands, rated 20 percent disabling; recurrent congestive prostatitis, rated 20 percent disabling; residuals of shrapnel wound, back of left thigh with retained foreign body, rated 10 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, rated 10 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, rated 10 percent disabling; and duodenal ulcer, rated noncompensably disabling.  The Veteran's combined rating for these disabilities is 80 percent, since April 2005.  See 38 C.F.R. § 4.25 (2011).  Accordingly, the percentage requirements for TDIU benefits are met.  38 C.F.R. § 4.16(a).  

In January 2011, the Board remanded this matter so that the RO could obtain outstanding treatment records and provide the Veteran with an appropriate VA examination to determine the effect of his service-connected disabilities on his ability to obtain employment.  The Board's directives included that the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone, and without consideration of nonservice-connected disabilities, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Board also directed that the opinion provided must include an explanation of the bases for the opinion.  

Examinations were conducted in March 2011.  The urologic examination, skin examination, and general medical examination are not adequate.  As to the urologic examination, the examiner listed subjective complaints and the results of diagnostic clinical tests.  The extent to which the examiner addressed the effect of the Veteran's prostatitis on his employability was a conclusion that his prostatitis does not affect his ability for gainful employment.  As to the skin examination, the opinion rendered is also limited to a conclusion.  Although in a medical history section the examiner stated that the Veteran's scar did not affect his employment, the only explanation was that the Veteran was retired.  The general medical examination report is similarly limited only to a conclusion that excluding PTSD, the Veteran is not totally disabled from performing sedentary and most physical gainful employment due to his service-connected recurrent prostatitis, diabetes, peripheral neuropathy, and residuals of a shrapnel wound to the back of the left thigh.  However, as noted above, PTSD has been granted service connection and must be considered in determination of whether the Veteran's service-connected disorders render him unable to secure or follow substantially gainful employment.

Accordingly, as the opinions provided do not address whether the Veteran's service-connected disorders, acting in concert and without consideration of nonservice-connected disorders, prevent the Veteran from obtaining or retaining employment, the examinations are inadequate and this case must be again remanded.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Goodman v. Derwinski, 1 Vet. App. 280, 282 (1991) (directing the Board to consider, with regard to 38 C.F.R. § 4.16(a), "the impact of appellant's service-connected disabilities, both alone and in combination with his other service-connected disabilities, on his ability to secure and follow substantially gainful occupation.").  

Moreover, in March 2011, the Veteran reported that he was last seen by J.E., Ph.D., for treatment of his service-connected psychiatric disorder in March 2011.  There is no evidence in the claims file that these recent treatment were obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities since March 2011.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 2011, and treatment records from Dr. J.E. from 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the effect of his service-connected disabilities on his ability to obtain and retain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD; diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy of the hands; recurrent congestive prostatitis; residuals of a shrapnel wound, back of left thigh with retained foreign body; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and duodenal ulcer, whether acting in isolation or acting together, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report must be typed.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether the notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


